DETAILED ACTION
Remarks
Applicant presents a communication dated 17 February 2021 in response to the 27 November 2020 non-final rejection (the “Previous Action”).
With the communication, Applicant
 amends claims 1, 8, 9 and 14-20;
cancels claims 2 and 10;
adds new claims 21-22; and
amends figure 1 of the drawings.
Claims 1, 3-9 and 11-22 remain pending and are being allowed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In view of Applicant’s amendments figure 1, the Previous Action’s objection to that figure is withdrawn.
Applicants’ arguments with respect to the objection to figure 8 are persuasive and the objection to that figure is withdrawn.
Claim Interpretation
In view of Applicant’s amendments to the claims, no claim limitation is interpreted in accordance with 35 USC § 112(f).
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections are withdrawn in view of Applicant’s amendments.
Allowable Subject Matter
Claim 1, 3-9 and 11-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TODD AGUILERA/Primary Examiner, Art Unit 2196